Title: To John Adams from Silas Talbot, 3 July 1799
From: Talbot, Silas
To: Adams, John



Sir
On Board the Frigate Constitution 3d. July 1799

I was Last evening honored with your favor of the 1st. Inst. covering a Letter from the Secretary of the Navy, and a Commission to me of Captain and another to Cotton Thayer of second Lieutenant of Marines, which Last was duly delivered.
I am highly gratify’d with your Kind wishes for my Success & Glory and more so by your Expressions of Confidence that I shall do honor to the station I now hold. But Sir, I feer that honor is not reserved for me for I find that I cannot Bring my mind to except of a Commission made out like the one received because it will place me as junior to an Officer now in Service and to whom I am Confident, the appointments which I have been honored with makes me of right his Senior Officer. I have long since enclosed to Mr. Stoddert documents and reasons whereon I ground my opinion, and I have requested him to cause them to be Laid before your Excellency But which it appears by his Last Letter has not yet been done; Tho his letter expresly states that my Commission will place me under Captains Barry Nicolson and Truxton, yet the Secretary is pleased to say it does not preclude my clame to rank under my first appointment. By which is would seem however that I am to quit the strong ground on which I stand firm, and rely on that which no one can pretend to support. I consider a Commission only as a Certifycate, or an evidence of an appointment, why then have I not untill this day been furnished with the Evidence of my first appointment under the present Government, as well, or instead of the Latter.
From all Circumstances, I am sorry to say that I fear that I am so very unfortunate as not to have a sufficent share of the confidence of the Gentleman at the Head of the depart under whom I must act. and that therefore it is but prudent in me to decline the Service altogether.
Permit me therefore Sir, with all the respect that any one can possibly entertain, to return to your Excellency the commission you did me the honor to enclose, and to request that I may now be permitted to retire from the Service—
While I make this communication it affords me great Satisfaction to be able to observe, that there is now at hand Other Capts to Supply my Station so that the Service will not suffer by my Leaving it.
I have the honor to be with the most perfect respect / Sir / your Obedient humble Sert

Silas Talbot